Case 19-33088-SLM            Doc 15    Filed 01/13/20 Entered 01/13/20 16:38:09          Desc Main
                                      Document      Page 1 of 3




     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     FORMAN HOLT
     365 West Passaic Street, Suite 400
     Rochelle Park, NJ 07662
     (201) 845-1000
     Proposed Attorneys for Charles M. Forman,
     Chapter 7 Trustee
     Kim R. Lynch, Esq.
     klynch@formanlaw.com


     In Re:                                                           Chapter:   7

     PHILLIP MERANDINO,                                               Case No.: 19-33088 SLM

                                      Debtor.                         Judge: Hon. Stacey L. Meisel




                    APPLICATION FOR RETENTION OF PROFESSIONAL

1.        The applicant, Charles M. Forman, is the

          Trustee:              Chap. 7       Chap. 11       Chap. 13.

          Debtor:               Chap. 11      Chap. 13       Official Committee of _________

2.        The applicant seeks to retain Forman Holt to serve as:

           Attorneys for:

          Trustee               Debtor-in-Possession

          Official Committee of ________________________

3.        The employment of Forman Holt is necessary because of the legal issues which are

          anticipated to be encountered in the administration of this estate.



F0071190 - 1
Case 19-33088-SLM           Doc 15     Filed 01/13/20 Entered 01/13/20 16:38:09               Desc Main
                                      Document      Page 2 of 3



4.        Forman Holt has been selected because it is highly experienced in bankruptcy law and

          related areas of law such as commercial litigation and transactional matters and is thoroughly

          competent to act as my attorneys in the administration of this estate. In particular, Forman

          Holt has developed expertise in the representation of Chapter 7 and Chapter 11 Trustees.

5.        The professional services to be rendered shall, include, but not be limited to,

          a.     Investigation of assets and prosecution of claims on behalf of the Trustee and the
                 debtor’s estate;

          b.     Preparation of notices, applications, motions, certifications, and complaints, and
                 the prosecution or settlement thereof, on behalf of and for the benefit of the Trustee
                 and the debtor’s estate;

          c.     Assistance to the Trustee in connection with the liquidation of the assets of the
                 estate as is appropriate under the circumstances;

          d.     Preparation of correspondence to and attendance at conferences with the debtor and
                 creditors of the estate, the Court, the Office of the United States Trustee and parties
                 in interest; and

          e.     Any other purpose that is necessary and proper to assist the Trustee in carrying out
                 his duties in the administration of the estate.

6.        The proposed arrangement for compensation is as follows: Forman Holt shall bill the estate

          at its usual hourly rates as set forth in the Certification of Kim R. Lynch, Esq.

7.        To the best of the Applicant’s knowledge, the connection of Forman Holt with the debtor,

          creditors, any other party in interest, their respective attorneys and accountants, the

          United States trustee, or any person employed in the office of the United States trustee, is

          as follows:

                       None

8.        To the best of the Applicant’s knowledge, Forman Holt:

                 does not hold an adverse interest to the estate.
F0071190 - 1                                    2
Case 19-33088-SLM         Doc 15     Filed 01/13/20 Entered 01/13/20 16:38:09            Desc Main
                                    Document      Page 3 of 3



                does not represent an adverse interest to the estate.

                is a disinterested person under 11 U.S.C. §101(14).

                 does not represent or hold any interest adverse to the debtor or the estate with
                respect to the matter for which it will be retained under 11 U.S.C. § 327(e).

          WHEREFORE, Applicant respectfully requests authorization to employ Forman Holt to

render services in accordance with this application, with compensation to be paid as an

administrative expense in such amounts as the Court may hereafter determine and allow.


FORMAN HOLT
Proposed Attorneys for Trustee


By: /s/Kim R. Lynch                           /s/ Charles M. Forman
    Kim R. Lynch                              Charles M. Forman, Trustee

Dated: January 13, 2020




F0071190 - 1                                  3
